Hooker, J.
(dissenting): The board of supervisors of the county of Nassau
audited and refused to allow a claim of the relators .against the county for the sum of $1,000, offered by a resolution of the hoard of supervisoi-s adopted on the 13th day of September, 1991, to the person or persons furnishing to the district attorney information or evidence which would secure the arrest and conviction of the horse thieves who had been operating in that county. The relators showed themselves entitled to the reward, hut the hoard refused to allow the claim for the reason that there was no authority in law for the payment thereof. The question presented, therefore, is whether the board of supervisors by its resolu-' *916tion.had legal power to bind the county to the .payment of the reward. This question was presented.fpr the determination of this court in Miller v. County of Nassau (80 App. Div. 641), where the defendant appealed from a judgment which the plaintiffs had against it .upon a claim for similar services under the same resolution of the board of supervisors as. that contained in the record .now before us. The affirmance óf the judgment in that case has Committed .this court to a doctrine contrary to that now urged by the respondents, and their determination should be reversed,' with costs.